Citation Nr: 0923722	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for left ear otitis 
media with hearing loss, currently rated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for left ear tinnitus, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for left ear otitis media with hearing loss 
and for left ear tinnitus.  In February 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO.


FINDING OF FACT

1.  The Veteran's left ear chronic suppurative otitis media 
is manifested by recurrent suppuration and hearing loss no 
more than auditory acuity level I.  The Veteran's right ear 
is not service-connected for any disability.  

2.  In a statement received in August 2006, the Veteran 
withdrew his appeal concerning entitlement to an increased 
rating for left ear tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ear chronic suppurative otitis media with hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87 Diagnostic Code (DC) 6100, 6200 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In January 2006, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an increased 
rating for left ear tinnitus, as identified in the November 
2005 statement of the case.

In a written statement received by the RO in August 2006, the 
Veteran stated that he was withdrawing the appeal as to the 
issue of entitlement to an increased rating for left ear 
tinnitus.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased rating for left ear tinnitus, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased rating 
for left ear tinnitus is dismissed.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).

The Veteran's left ear chronic otitis media, status post two 
tympanomastoidectomies, has been rated as 10 percent 
disabling under Diagnostic Code 6200, which pertains to 
chronic suppurative media, mastoiditis, or cholesteatoma.  
That diagnostic code provides for a 10 percent rating during 
suppuration, or with aural polyps.  As the Veteran is already 
in receipt of a 10 percent rating under DC 6200, that code 
cannot serve as a basis for a higher rating.  

DC 6200, notes that any accompanying hearing impairment and 
complications, such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull, will be rated 
separately.  38 C.F.R. § 4.87, DC 6200.  With regard to the 
possibility of separate ratings, the Veteran is already in 
receipt of a 10 percent disability rating for left ear 
tinnitus under DC 6260.  Although that issue is not appeal 
before the Board, it should be noted that 10 percent is the 
highest rating available under DC 6260, and therefore cannot 
serve as a basis for an increased rating in this case.

There is no evidence of record to suggest that the Veteran 
has been diagnosed with or suffers from labyrinthitis, facial 
nerve paralysis, or bone loss of the skull.  However, the 
Veteran has been found to have noncompensable left ear 
hearing loss.  Therefore, the remaining question before the 
Board is whether the Veteran is entitled to a compensable 
rating for left ear hearing loss.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of 
bilateral defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies of 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2008).  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating, and thus his 
hearing loss will be rated by the usual method only.

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2008).  Therefore, his right ear 
will be assigned a designation of Roman Numeral I when rated 
by both the usual and alternate methods.

The Veteran underwent a routine VA audiological examination 
in May 2005.  At that time, he complained of drainage of the 
left ear, as well as experiencing feelings of vertigo when 
his left ear was wet.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
10
10
25
45
55

The averages were 17.5 in the right ear and 33.75 in the left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 96 percent in the left ear. 

On July 2005 VA audiological examination, the Veteran 
reported that he had trouble hearing his wife, the 
television, the telephone, and conversations when in groups.  
He reported frequent high-pitched ringing in his ears since 
the 1970's, with associated dizziness and drainage of the 
left ear.  Otoscopic examination revealed clear ear canals 
and intact tempanic membranes, bilaterally.  At that time, 
the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
20
LEFT
20
10
30
50
55

The averages were 13.75 in the right ear and 36.25 in the 
left ear.  Speech recognition ability was 94 percent in the 
right ear and 94 percent in the left ear. The examiner stated 
that no condition existed that would, if treated, cause a 
significant change in his hearing threshold levels, and noted 
that an additional medical referral was not necessary.

The Veteran underwent a routine VA audiological examination 
in April 2006.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
10
20
35
50

The averages were 18.75 in the right ear and 28.75 in the 
left ear.  Speech recognition ability was 100 percent in the 
right ear and 100 percent in the left ear. 

Treatment records dated from November 2006 to March 2008 
demonstrate continued care for left ear otitis media.  In 
November 2006, he was found to have intermittent otorrhea.  
On routine drainage, he was noted to have a small amount of 
squamous debris in the mastoid bowl.  In December 2006, the 
Veteran reported that he was doing well with no further 
episodes of otorrhea.  The mastoid bowl was clean and free of 
debris.  In July 2007, the Veteran reported occasional 
drainage of the left ear, which tended to resolve with ear 
drops.  At that time, the tempanic membrane and mastoid 
cavity were clear.  In February 2008, the Veteran stated that 
he had noticed a decrease in his hearing recently.  The 
physician removed a mild accumulation of cerumen from the 
mastoid bowl.

The Veteran underwent a routine VA audiological examination 
again in March 2008.  At that time, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
40
LEFT
15
10
20
40
45

The averages were 20 in the right ear and 28.75 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear and 96 percent in the left ear.  The examiner found no 
significant change in hearing from the last examination.

A July 2008 VA audiological examination appears to be 
identical to the July 2005 VA audiological examination. 

A February 2009 treatment record shows that the Veteran was 
using ear drops two to three times per week to stop left ear 
drainage.  He otherwise had no complaints.  At that time, the 
mastoid bowl was relatively clean.  There appeared to be a 
small amount of squamous debris that was removed. 

That same month, the Veteran testified before the Board and 
reported that he felt dizzy, off balance, and was 
experiencing more left ear drainage.  He stated that his 
hearing had decreased, and had to turn his right ear towards 
a speaker to hear.  His hearing was worse in a crowded room.  
He also submitted three lay statements.  A friend of 15 years 
stated that the Veteran strained to keep up with 
conversations due to lack of hearing.  His brother stated 
that he noticed the Veteran's hearing in the left side had 
become progressively worse.  Lastly, his step-daughter stated 
that she had noticed a loss of hearing in the left side over 
the previous years.  

Because the Veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the left ear, the average pure 
tone thresholds of 28.75decibels, 33.75 decibels, and 36.25 
decibels along with speech discrimination percentages of 94 
percent, 96 percent, and 100 percent, warrant designation of 
Roman Numeral I, under Table VI of 38 C.F.R. § 4.85.  Where 
the left ear is Roman Numeral I, and the right ear is Roman 
Numeral I, the appropriate rating is 0 percent under DC 6100.  
38 C.F.R. § 4.85, Table VII.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of the hearing loss associated with 
the Veteran's service-connected chronic otitis media.  
However, according to audiometric testing throughout the 
pendency of the appeal, as compared to the rating criteria, a 
compensable rating for hearing loss may not be granted.  
While his hearing loss may have worsened, it has not worsened 
sufficiently to warrant a separate compensable rating.

Finally, with regard to the other possible ratings for a left 
ear disability, the Veteran has not been diagnosed with 
chronic nonsuppurative otitis media with effusion (DC 6201), 
otosclerosis (6202), a peripheral vestibular disorder (6204), 
Meniere's syndrome (6205), loss of auricle (6207), malignant 
neoplasm of the ear (6208), benign neoplasm of the ear 
(6209), chronic otitis externa (6210), or perforation of the 
tympanic membrane (6211), and thus these diagnostic codes may 
not be the basis for an increased rating in this case.  While 
the Veteran testified that he has spells of dizziness and 
losing his balance relating to his left ear drainage, and in 
May 2005 he complained of vertigo when his left ear was wet, 
no objective findings of any peripheral vestibular disorder 
have been made, and therefore an increased rating under this 
criteria is not warranted. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's left ear 
disability, but findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
service-connected left ear disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected left ear chronic otitis media has been no 
more than 10 percent disabling throughout the pendency of his 
appeal.  As the preponderance of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and Mach 2008; 
a rating decision in August 2005; and a statement of the case 
in November 2005  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication.  Further, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in August 2008 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER


Entitlement to a rating in excess of 10 percent for left ear 
chronic otitis media with hearing loss is denied. 

The claim of entitlement to an increased rating for tinnitus 
is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


